     Case 3:20-cv-00122-MMD-WGC Document 5 Filed 03/01/21 Page 1 of 5


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     EDDIE BERNARD CLAY,                                Case No. 3:20-cv-00122-MMD-WGC

7                                     Plaintiff,                SCREENING ORDER
             v.
8
      BISBEE, et al.,
9
                                 Defendants.
10
11          Plaintiff, who is in the custody of the Nevada Department of Corrections (“NDOC”),

12   has submitted a civil rights complaint pursuant to 42 U.S.C. § 1983 and has filed an

13   application to proceed in forma pauperis. (ECF Nos. 1, 4.) The Court now screens

14   Plaintiff’s civil rights complaint pursuant to 28 U.S.C. § 1915A.

15   I.     SCREENING STANDARD

16          Federal courts must conduct a preliminary screening in any case in which an

17   incarcerated person seeks redress from a governmental entity or officer or employee of

18   a governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify

19   any cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a

20   claim upon which relief may be granted, or seek monetary relief from a defendant who is

21   immune from such relief. See id. §§ 1915A(b)(1), (2). Pro se pleadings, however, must

22   be liberally construed. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).

23   To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements:

24   (1) the violation of a right secured by the Constitution or laws of the United States, and

25   (2) that the alleged violation was committed by a person acting under color of state law.

26   See West v. Atkins, 487 U.S. 42, 48 (1988).

27          In addition to the screening requirements under § 1915A, pursuant to the Prison

28   Litigation Reform Act (“PLRA”), a federal court must dismiss an incarcerated person’s
     Case 3:20-cv-00122-MMD-WGC Document 5 Filed 03/01/21 Page 2 of 5


1    claim if “the allegation of poverty is untrue” or if the action “is frivolous or malicious, fails

2    to state a claim on which relief may be granted, or seeks monetary relief against a

3    defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2). Dismissal of a

4    complaint for failure to state a claim upon which relief can be granted is provided for in

5    Federal Rule of Civil Procedure 12(b)(6), and the court applies the same standard under

6    § 1915 when reviewing the adequacy of a complaint or an amended complaint. When a

7    court dismisses a complaint under § 1915(e), the plaintiff should be given leave to amend

8    the complaint with directions as to curing its deficiencies, unless it is clear from the face

9    of the complaint that the deficiencies could not be cured by amendment. See Cato v.

10   United States, 70 F.3d 1103, 1106 (9th Cir. 1995).
11          Review under Rule 12(b)(6) is essentially a ruling on a question of law. See

12   Chappel v. Lab. Corp. of Am., 232 F.3d 719, 723 (9th Cir. 2000). Dismissal for failure to

13   state a claim is proper only if it is clear that the plaintiff cannot prove any set of facts in

14   support of the claim that would entitle him or her to relief. See Morley v. Walker, 175 F.3d

15   756, 759 (9th Cir. 1999). In making this determination, the court takes as true all

16   allegations of material fact stated in the complaint, and the court construes them in the

17   light most favorable to the plaintiff. See Warshaw v. Xoma Corp., 74 F.3d 955, 957 (9th

18   Cir. 1996). Allegations of a pro se complainant are held to less stringent standards than

19   formal pleadings drafted by lawyers. See Hughes v. Rowe, 449 U.S. 5, 9 (1980). While

20   the standard under Rule 12(b)(6) does not require detailed factual allegations, a plaintiff
21   must provide more than mere labels and conclusions. Bell Atl. Corp. v. Twombly, 550

22   U.S. 544, 555 (2007). A formulaic recitation of the elements of a cause of action is

23   insufficient. Id.

24          Additionally, a reviewing court should “begin by identifying pleadings [allegations]

25   that, because they are no more than mere conclusions, are not entitled to the assumption

26   of truth.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). “While legal conclusions can provide

27   the framework of a complaint, they must be supported with factual allegations.” Id. “When
28   there are well-pleaded factual allegations, a court should assume their veracity and then

                                                    2
     Case 3:20-cv-00122-MMD-WGC Document 5 Filed 03/01/21 Page 3 of 5


1    determine whether they plausibly give rise to an entitlement to relief.” Id. “Determining

2    whether a complaint states a plausible claim for relief . . . [is] a context-specific task that

3    requires the reviewing court to draw on its judicial experience and common sense.” Id.

4            Finally, all or part of a complaint filed by an incarcerated person may therefore be

5    dismissed sua sponte if that person’s claims lack an arguable basis either in law or in fact.

6    This includes claims based on legal conclusions that are untenable (e.g., claims against

7    defendants who are immune from suit or claims of infringement of a legal interest which

8    clearly does not exist), as well as claims based on fanciful factual allegations (e.g.,

9    fantastic or delusional scenarios). See Neitzke v. Williams, 490 U.S. 319, 327-28 (1989);

10   see also McKeever v. Block, 932 F.2d 795, 798 (9th Cir. 1991).
11   II.     SCREENING OF COMPLAINT

12           In his Complaint, Plaintiff sues multiple defendants for events that took place while

13   Plaintiff was incarcerated at Northern Nevada Correctional Center (“NNCC”). (ECF No.

14   1-1 at 1.) Plaintiff sues Defendants Bisbee, Connie Bisbee, Gray, Monterde, and Nevada

15   Parole Commissioners. (Id. at 1-2.) Plaintiff alleges three counts and seeks monetary

16   relief. (Id. at 3-8.)

17           The complaint alleges the following. In 2003, Plaintiff was convicted and received

18   a sentence of 10-25 years. (Id. at 3.) In 2013, Plaintiff was paroled to California. (Id.) In

19   March 2014, Plaintiff was arrested for carrying a concealed weapon. (Id. at 4.) Plaintiff

20   paid his bail before a parole hold was placed on him, but he was rearrested in May 2014.
21   (Id.) Plaintiff was found to have violated his parole, and he was sentenced to 180 days

22   confinement. (Id.) Plaintiff’s parole was also revoked, and he was to be restored to

23   custody following his 180-day confinement for violating his parole. (Id.)

24           Plaintiff argues that this punishment violates the provision against double jeopardy,

25   and it is an excessive sanction in violation of the Eighth Amendment. (Id. at 4-5.)

26   Furthermore, Plaintiff’s good time credits were not restored after he spent six months

27   without getting a write-up. (Id. at 5.) Plaintiff should have been released in 2016, but he
28   continues to be held in prison against his will and he is now told that he will be released

                                                   3
     Case 3:20-cv-00122-MMD-WGC Document 5 Filed 03/01/21 Page 4 of 5


1    in 2021. (Id. at 6.) Plaintiff claims that this violates his right to due process under the

2    Fourteenth Amendment. (Id.)

3           In Heck v. Humphrey, 512 U.S. 477 (1994), the Supreme Court held that “in order

4    to recover damages for [an] allegedly unconstitutional conviction or imprisonment, or for

5    other harm caused by actions whose unlawfulness would render a conviction or sentence

6    invalid, a § 1983 plaintiff must prove that the conviction or sentence has been reversed

7    on direct appeal, expunged by executive order, declared invalid by a state tribunal

8    authorized to make such determination, or called into question by a federal court’s

9    issuance of a writ of habeas corpus, 28 U.S.C. § 2254.” Id. at 486-87. “A claim for

10   damages bearing that relationship to a conviction or sentence that has not been . . .
11   invalidated is not cognizable under § 1983.” Id. at 487. “Thus, when a state prisoner seeks

12   damages in a § 1983 suit, the district court must consider whether a judgment in favor of

13   the plaintiff would necessarily imply the invalidity of his conviction or sentence; if it would,

14   the complaint must be dismissed unless the plaintiff can demonstrate that the conviction

15   or sentence has already been invalidated.” Id.

16          Plaintiff argues that his sentence following his parole revocation was improper. Any

17   finding in Plaintiff’s favor would invalidate his sentence, and, as such, Plaintiff’s claim is

18   barred unless his sentence has been invalidated. Plaintiff does not allege that his

19   sentence has been invalidated; to the contrary, Plaintiff alleges that he remains

20   imprisoned due to the allegedly improper sentence. As such, Plaintiff’s § 1983 claim is
21   not cognizable, and the Court dismisses Plaintiff’s claims without prejudice but without

22   leave to amend. The Court also denies Plaintiff’s application to proceed in forma pauperis

23   (ECF No. 4) as moot.

24   III.   CONCLUSION

25          For the foregoing reasons, it is ordered that Plaintiff’s application to proceed in

26   forma pauperis (ECF No. 4) is denied as moot.

27          The Clerk of the Court is directed to file the complaint (ECF No. 1-1) and send
28   Plaintiff a courtesy copy of the complaint.

                                                    4
     Case 3:20-cv-00122-MMD-WGC Document 5 Filed 03/01/21 Page 5 of 5


1            It is further ordered that the complaint is dismissed in its entirety without prejudice

2    and without leave to amend.

3            It is further ordered that the Court certifies that any in forma pauperis appeal from

4    this order would not be taken “in good faith” under 28 U.S.C. § 1915(a)(3).

5            The Clerk of the Court is directed to enter judgment accordingly and close this

6    case.

7            DATED THIS 1st Day of March 2021.

8

9

10                                               MIRANDA M. DU
                                                 CHIEF UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27
28

                                                    5
